                       IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

DARREN G. MCFADDEN                                                        PLAINTIFF
V.                          CASE NO. 4:17-CV-00322-JM
AMERIPRISE FINANCIAL SERVICES, INC.,
And DOES 1-10 inclusive                                                   DEFENDANT
                                           ORDER
       Plaintiff’s unopposed motion to dismiss this action with prejudice (Doc. No. 30) is

GRANTED, and Plaintiff’s claim are hereby dismissed with prejudice. Each party is to bear its

own costs.

       IT IS SO ORDERED this 16th day of August, 2019.



                                                         ________________________________
                                                         UNITED STATES DISTRICT JUDGE
